Citation Nr: 1117811	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in August 2009.  A transcript is in the claims file.  

The Board remanded the case in January 2010 for further evidentiary development, after having determined that new and material evidence sufficient to reopen the claims had been presented, and the appeal is now ready for disposition.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran's current bilateral hearing impairment as defined by 38 C.F.R. § 3.385 is related to his period of active military service, to include acoustic trauma therein, and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree within one year after separation from service.  

2.  A preponderance of the evidence is against a finding that the Veteran's current bilateral hearing impairment as defined by 38 C.F.R. § 3.385 is related to his service-connected Bell's palsy, on either a causation or aggravation basis.

3.  A preponderance of the evidence is against a finding that tinnitus is due to any incident or event which arose during active military service, to include any acoustic trauma sustained therein, or that tinnitus as an organic disease of the nervous system was manifested to a compensable degree within one year after separation from active service.  
  
4.  A preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service-connected Bell's palsy, on either a causation or aggravation basis.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not shown to be due to, the result of, or aggravated by service-connected Bell's palsy.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010). 

2.  Tinnitus was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not shown to be due to, the result of, or aggravated by service-connected Bell's palsy.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any prejudicial or harmful error in VCAA notice. 

Upon review of the record, the Board concludes that the Veteran was provided with proper VCAA notice prior to the March 2008 rating decision which denied the claims, in a September 2007 VCAA notice letter, for reasons explained below. 

Specifically, in the September 2007 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders on a direct basis and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and an effective date once service connection has been established, which effectively satisfied the Dingess notice requirements with respect to the issues on appeal.  

Although the Veteran was not provided with notice of the evidence needed to establish entitlement to service-connected compensation benefits on a secondary basis in the September 2007 notice letter or, in any notice letter provided during the course of this appeal, such notice defect is harmless error.  The Veteran through his representative demonstrated an understanding of the evidence needed to establish entitlement to service connection for his claimed disorders on a secondary basis in raising the theory for entitlement at the Travel Board hearing.  See hearing transcript, pages 4 and 21.  See also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the January 2009 SOC, and the February 2011 SSOC, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  Moreover, neither the appellant nor her representative has alleged or demonstrated any prejudicial or harmful error in VCAA notice.

In regard to VA's statutory duty to assist, the Board notes that the Veteran was afforded with audiological examinations in connection with his claims in February 2008 and, again, in April 2010.  The April 2010 examination report, which was obtained pursuant to the Board's prior remand, includes medical nexus opinions regarding the likelihood of a relationship between the Veteran's hearing loss and tinnitus and active service, as well as service-connected Bell's palsy.  The April 2010 audiologist, who provided the opinion on the relationship between the claimed disorders and service, based her opinion on review of the claims folder and her examination and interview of the Veteran.  The reviewing compensation and pension physician, who provided an opinion on the relationship between the Veteran's claimed disorders and his service-connected Bell's palsy in the April 2010 examination report, based his opinion on review of the claims folder and cited medical articles relevant to the claims.  For the foregoing reasons and for reasons discussed below, the Board finds that the April 2010 examination report is adequate for the purposes of this adjudication. 

In addition, the Board observes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, and are associated with the claims folder.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been compliance with our prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board will proceed with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran essentially contends that his current bilateral hearing loss and tinnitus were caused by acoustic trauma sustained during his period of active service in the United States Army.  He alternatively contends that his current bilateral hearing loss and tinnitus were caused or aggravated by his service-connected Bell's palsy. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations, however, do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the medical evidence of record clearly shows that the Veteran currently suffers from a bilateral hearing impairment as defined by VA regulation, as explained below.  

As stated above, the Veteran underwent an audiological examination in February 2008, which showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
30
50
LEFT
15
10
20
65
70

Speech recognition scores with the Maryland CNC Test were 84 percent bilaterally.  

The Veteran subsequently underwent another audiological examination in April 2010, which showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
35
60
LEFT
15
10
20
65
75

Speech recognition scores with the Maryland CNC Test were 88 percent for the right ear and 92 percent for the left ear.  

There is no indication that the audiometric results reported in the February 2008 or April 2010 VA audiological examination report are unreliable or otherwise inadequate.  Thus, the above evidence establishes a diagnosis of a current bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  

In addition, the evidence also shows current tinnitus.  Specifically, the Veteran reported at both audiological examinations that he had constant bilateral tinnitus.  The audiologists appeared to have found the Veteran's account of current tinnitus credible.  The Veteran himself also provided hearing testimony before the undersigned wherein he has indicated that he currently has tinnitus.  See hearing transcript, pages 15 and 16.  

The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also established.  

Because the medical evidence establishes that the Veteran has a current diagnosis of bilateral hearing impairment and of tinnitus, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Board initially observes that the Veteran's DD Form 214 identifies his military occupational specialty (MOS) as a crane shovel operator and confirms that he served in the Republic of Vietnam from September 1971 to June 1972.  He has competently reported having been exposed to loud noise from heavy equipment during his period of service, as well as from helicopters, gunfire, and mortars during his period of service in the Republic of Vietnam.  See April 2010 VA audiological examination report, page 1.  Although the service records indicate that he was a personnel specialist at the time of his separation from active duty, he apparently had held that MOS since approximately June 1971 for reasons explained below, and that MOS is not one typically associated with noise trauma, the Board ultimately finds that the Veteran's competent lay account of having been exposed to noise is consistent with the circumstances of his service, and is, therefore, deemed credible.  

However, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss and tinnitus are related in any way to his period of active military service, to include in-service noise exposure. 

His STRs are completely devoid of any complaints, findings, or treatment for any hearing problems.  In this regard, it is particularly noted that the STRs show that his "PULHES" profile contained the annotation of "1" in the fourth category ("H") for hearing and ears in June 1971, on the DA Form 3349 (Medical Condition-Physical Profile Record).  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

At the time of the June 1971 profile, the Veteran was noted to be restricted to an MOS that does not require operation of heavy equipment, due to his having mixed phobic symptoms from heavy machinery.  However, as will be addressed further below, there was no mention or any indication of any problems related to his hearing acuity.  

We also observe that the Veteran's audiometric results on the January 1973 separation examination showed hearing within normal limits, his ears were clinically evaluated as normal, and there was a notation of "1" in the hearing and ears category on the PULHES profile.  The Veteran later indicated, on the DA Form 3082-R (Statement of Medical Condition) dated in March 1973 that there had been no change in his medical condition to the best of his knowledge since his separation examination.  It is again observed that he made no mention of having any hearing problems at that time.    

Further, approximately a week after separating from service, when the Veteran filed his claim for Bell's palsy in March 1973, he made no mention of having any hearing problems allegedly related to service.  

Moreover, when the Veteran underwent a VA medical examination in connection with the claim in April 1973, he did not indicate that he was having any hearing problems and his ears were clinically evaluated as normal at that examination.  

Indeed, the first evidence referable to an auditory disorder was many years after separation from active service.  Indeed, the earliest indication of a bilateral hearing impairment and tinnitus contained in VA treatment records is shown in March 2003, approximately 30 years after separation from service.  The Veteran did not mention or complain of ear problems allegedly related to service until he filed his claim for compensation benefits in May 2005.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints or treatment).  

While it is noted that, in a July 2005 VA treatment record, the Veteran reported that he had been transferred to other duties after he noticed being bothered by noise from heavy equipment during military training, as stated above, service records show that his assignment limitation was related to phobic symptoms associated with exposure to heavy machinery, not hearing-related problems.    

The Board recognizes that the Veteran now asserts that his hearing problems began during his period of active military service and have continued since that time and, as a layperson, he is competent to report the onset of his hearing difficulties and a continuity of symptomatology since service.  However, the Board does not find the Veteran's competent lay account to be credible because his assertion is not supported by evidentiary record.  

As discussed above, the Veteran's STRs contain no reference to hearing problems and, at separation, he indicated that there was no change in his medical condition since his separation examination, which showed normal hearing acuity and ears.  In addition, the Veteran made no mention of having hearing-related problems allegedly related to service when he filed his claim for Bell's palsy in March 1973 or at the April 1973 medical examination in connection with that claim.  Further, the first indication of hearing problems was approximately three decades after separation from service.  The documentation included in the record, which shows that the Veteran demonstrated normal hearing in service, and shows the first complaint of hearing problems many years after service, far outweighs the Veteran's unsupported lay assertion, and is afforded more probative value.  

Further, the competent medical opinion evidence of record does not support a finding that there is a nexus relationship between the Veteran's claimed hearing loss and tinnitus and service.

As stated above, the Veteran was provided with a VA audiological examination in February 2008 in connection with his claims.  At that time, the examining audiologist concluded that it is unlikely that his bilateral hearing loss or his tinnitus were caused by acoustic trauma in the Army, based on her examination and interview of the Veteran and review of the claims folder.  She reasoned that the Veteran's October 1970 pre-induction physical, a hearing examination dated in September 1972 performed after he was diagnosed with Bell's palsy, and the January 1973 separation physical all showed normal hearing in both ears, and the evidence indicated that his hearing was not damaged while he was in service. 

Later, as a result of the Board's remand, the Veteran was afforded with another VA audiological examination in April 2010.  Similarly, the April 2010 VA examining audiologist concluded that hearing loss and tinnitus were less likely as not due to loud noise exposure while in the service.  The audiologist explained that the Veteran's pre-induction physical in October 1970, as well as his separation physical in January 1973, showed hearing within normal limits bilaterally at all test frequencies and a hearing examination dated in September 1972, which was obtained after the Veteran was diagnosed with Bell's palsy in service, also showed normal hearing in both ears.  She commented that, because the Veteran's hearing was found to be within normal limits bilaterally at discharge and at other tests during his tour, it was her opinion that his hearing loss was not due to loud noise exposure in service.  She added that there was no documentation of tinnitus or damage to the peripheral hearing mechanism indicated at discharge and, therefore, it was her opinion that the Veteran's tinnitus is less likely as not due to loud noise exposure in service. 

Although the Veteran has asserted that he currently suffers from a bilateral hearing impairment and tinnitus due to in-service noise exposure, the Board affords the opinions provided by the VA audiologists more probative value than the Veteran's lay assertion because the audiologists, unlike the Veteran, have specialized expertise in the area of auditory disorders and are able to render a competent opinion regarding the likelihood that the claimed disorders are related to service.  Also, their opinions are based on review of the claims folder and refer to relevant documentation in the Veteran's STRs.  While the Veteran is competent to report the onset of his hearing problems, he is not competent to render an opinion regarding their etiology.  Further, his report of having experienced a continuity of symptomatology since service is not found to be credible, as explained above.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing impairment and/or tinnitus were caused or aggravated by active service.  

Thus, the Board will next consider whether the evidentiary record supports the award of service connection for either of the claimed disorders on a secondary basis, i.e., as secondary to the Veteran's service-connected Bell's palsy.

At the August 2009 Board hearing, the Veteran's representative asserted that the Veteran's hearing loss and tinnitus may be secondarily related to Bell's palsy, a neurologic disorder.  See hearing transcript, pages 4 and 21.  The Veteran also submitted a medical article entitled "Sensorineural Hearing Loss in Adults" dated in May 1998, which discussed the fact that neurologic disorders are a known cause of sensorineural hearing loss in adults.  

Notably, the Veteran was diagnosed with Bell's palsy in service and was granted service connection for the disability in a May 1973 rating decision with a noncompensable disability rating and effective date of March 15, 1973, the day after his separation from active military service.  Bell's palsy is defined as unilateral facial paralysis of sudden onset due to lesion of the facial nerve and resulting in characteristic distortion of the face.  See Dorland's Illustrated Medical Dictionary at 1353 (30th ed. 2003).  Thus, it is a neurologic disorder.     

Upon consideration of the foregoing, the Board remanded the Veteran's case to obtain a supplemental medical opinion.  In the April 2010 examination report, a reviewing compensation and pension physician addressed whether there is a relationship between the Veteran's service-connected Bell's palsy and his claimed hearing loss and tinnitus.

The reviewing physician wrote that the Bell's palsy is defined by an acute peripheral facial nerve dysfunction of unknown cause.  He explained that the peripheral palsy affects the seventh cranial nerve, which supplies motor nerves to the muscles of facial expression, and the nerve that conveys hearing to the central nerve from the auditory structure is the eighth cranial nerve.  He further noted that dysfunction of the auditory structures and/or the eighth cranial nerve is correlated with hearing loss and tinnitus.  

The reviewing physician noted that the diagnosis of Bell's palsy is sometimes associated with findings of dysfunction in other cranial nerves such as the hypoglossal, glossopharyngeal, and trigeminal nerves.  Hearing loss has been identified, although less commonly, in individuals felt to have Bell's palsy.  However, one relatively large study examining 121 cases of facial palsy, in looking at the abnormalities in auditory testing, concluded that "no association could be made between the etiology of these pathological results and the concurrent facial paresis.  Most of them were probably caused by unrelated disorders of the auditory systems."  

The reviewing physician then commented that, to the extent that hearing loss and tinnitus occurred with Bell's palsy, it appears that the onset is acute, not delayed.  Thus, because this Veteran had normal audiometry results while in service in a study dated about four months after his episode of Bell's palsy, no acute hearing damage was found by the reviewer to be related to Bell's palsy.  

The reviewing physician further explained that, while delayed hearing loss and tinnitus after an acute episode of Bell's palsy is at least possible, recent audiometry for this Veteran disclosed moderately severe to severe sensorineural hearing loss on the left, with only mild to moderate loss on the right.  He noted that the STRs clearly show that the Veteran's Bell's palsy was on the right, not left, which renders the association even less likely.  He then concluded that the Veteran's hearing loss and tinnitus were less likely as not caused by, or a result of, or permanently aggravated by his service-connected Bell's palsy.

Although the Veteran has asserted that he currently suffers from a bilateral hearing impairment and tinnitus proximately due to, as a result of, or aggravated by service-connected Bell's palsy, the Board affords the opinion provided by the VA reviewing physician more probative value than the Veteran's lay assertion because the physician, unlike the Veteran, has medical expertise and is able to render a competent opinion regarding the likelihood that the claimed disorders are related to his service-connected neurologic disorder.  The physician also provided a rationale supported by relevant facts documented in the Veteran's claims folder, as well as relevant medical literature.  There is, further, no competent medical opinion to the contrary of record.  While the Veteran is competent to report the onset of his hearing problems, he is not competent to render an opinion regarding their etiology. 

The Board notes that the medical article provided by the Veteran, while both competent and credible, is not sufficient to establish a medical nexus relationship between the Veteran's Bell's palsy and his claimed auditory disorders because it does not consider the particular facts and circumstances of the Veteran's case.  In this regard, generic medical research or treatise evidence is simply "too general and inconclusive" to make a causal link more than speculative in nature, or to outweigh the lack of specific supportive medical evidence directly pertinent to the claimant.  Mattern v. West, 12 Vet. App. 222, 229 (1999). 

Furthermore, it appears that more recent medical literature, which was cited and discussed by the VA reviewing physician in the April 2010 VA examination report, may contradict the findings in the 1998 article submitted by the Veteran.  For these reasons, the Board affords the VA medical opinion greater probative value than the 1998 medical article submitted by the Veteran.     

Thus, in summary, the most probative evidence shows that hearing loss and tinnitus manifested several years after discharge and are not otherwise related to active service.  Additionally, it shows no nexus relationship between the Veteran's claimed disorders and his service-connected Bell's palsy.  For these reasons, the preponderance of the evidence weighs against the award of service connection for either disorder on a direct, presumptive (as a chronic disease), or secondary basis.  Service connection for hearing loss and tinnitus is, therefore, denied.  

In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


